Case 2:19-cv-03847-MWF-JPR Document 20 Filed 07/03/19 Page 1 of 1 Page ID #:53




   1    CENTER FOR DISABILITY ACCESS
        Ray Ballister, Jr., Esq., SBN 111282
   2    Chris Carson, Esq., SBN 280048
        Russell Handy, Esq., SBN 195058
   3    Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
   4    San Diego, CA 92196-2490
   5    Delivery: 9845 Erma Road, Suite 300
        San Diego, CA 92131
   6    (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
   7    Attorneys for Plaintiff
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10    JUAN GARIBAY,                                   Case: 2:19-CV-03847-MWF-JPR
  11            Plaintiff,
                                                        Plaintiff’s Notice of Voluntary
  12      v.                                            Dismissal With Prejudice
        SOHEIL SATBANI, in individual and
  13    representative capacity as trustee of
  14
        The Soheil Satbani 2009 Trust dated             Fed. R. Civ. P. 41(a)(1)(A)(i)
        May 30, 2009; MACLAY ARCO,
        INC., a California Corporation; and
  15    Does 1-10,
  16            Defendants.
  17         PLEASE TAKE NOTICE that Plaintiff Juan Garibay, hereby
  18   voluntarily dismisses the above captioned action with prejudice pursuant to
  19   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
  20         Defendants Soheil Satbani, in individual and representative capacity as
  21   trustee of The Soheil Satbani 2009 Trust dated May 30, 2009 andMaclay
  22   Arco, Inc., a California Corporation has neither answered Plaintiff’s
  23   Complaint, nor filed a motion for summary judgment. Accordingly, this
  24   matter may be dismissed without an Order of the Court.
  25   Dated: July 03, 2019                 CENTER FOR DISABILITY ACCESS
  26
  27                                        By:     /s/ Amanda Lockhart Seabock
  28
                                                     Amanda Lockhart Seabock
                                                    Attorneys for Plaintiff

                                                    1

                   Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                Federal Rule of Civil Procedure 41(a)(1)(A)(i)
